Case 2:19-cv-05381-RSWL-MRW Document 1 Filed 06/20/19 Page 1 of 7 Page ID #:1




   1     CENTER FOR DISABILITY ACCESS
         Raymond Ballister Jr., Esq., SBN 111282
   2     Phyl Grace, Esq., SBN 171771
         Russell Handy, Esq., SBN 195058
   3     Dennis Price, Esq., SBN 279082
         Mail: PO Box 262490
   4     San Diego, CA 92196-2490
         Delivery: 9845 Erma Road, Suite 300
   5     San Diego, CA 92131
         (858) 375-7385; (888) 422-5191 fax
   6     phylg@potterhandy.com
   7     Attorneys for Plaintiff
   8
   9
 10                              UNITED STATES DISTRICT COURT
 11                             CENTRAL DISTRICT OF CALIFORNIA

 12
         Antonio Fernandez,                      Case No.
 13
                   Plaintiff,
 14                                              Complaint For Damages And
           v.                                    Injunctive Relief For Violations
 15                                              Of: American’s With Disabilities
         Downey Landing SPE, LLC, a              Act; Unruh Civil Rights Act
 16      Delaware Limited Liability
         Company;
 17      Ross Stores, Inc., a Delaware
         Corporation; and Does 1-10,
 18
                   Defendants.
 19
 20
             Plaintiff Antonio Fernandez complains of Downey Landing SPE, LLC, a
 21
       Delaware Limited Liability Company; Ross Stores, Inc., a Delaware
 22
       Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
 23
 24
         PARTIES:
 25
         1. Plaintiff is a California resident with physical disabilities. He is
 26
       paralyzed from the waist down and uses a wheelchair for mobility.
 27
         2. Defendant Downey Landing SPE, LLC owned the real property located
 28
       at or about 12130 Lakewood Blvd., Downey, California, in May 2019.

                                             1

       Complaint
Case 2:19-cv-05381-RSWL-MRW Document 1 Filed 06/20/19 Page 2 of 7 Page ID #:2




   1     3. Defendant Downey Landing SPE, LLC owns the real property located at
   2   or about 12130 Lakewood Blvd., Downey, California, currently.
   3     4. Defendant Ross Stores, Inc. owned Ross Dress for Less located at or
   4   about 12130 Lakewood Blvd., Downey, California, in May 2019.
   5     5. Defendant Ross Stores, Inc. owns Ross Dress for Less (“Store”) located
   6   at or about 12130 Lakewood Blvd., Downey, California, currently.
   7     6. Plaintiff does not know the true names of Defendants, their business
   8   capacities, their ownership connection to the property and business, or their
   9   relative responsibilities in causing the access violations herein complained of,
 10    and alleges a joint venture and common enterprise by all such Defendants.
 11    Plaintiff is informed and believes that each of the Defendants herein,
 12    including Does 1 through 10, inclusive, is responsible in some capacity for the
 13    events herein alleged, or is a necessary party for obtaining appropriate relief.
 14    Plaintiff will seek leave to amend when the true names, capacities,
 15    connections, and responsibilities of the Defendants and Does 1 through 10,
 16    inclusive, are ascertained.
 17
 18      JURISDICTION & VENUE:
 19      7. The Court has subject matter jurisdiction over the action pursuant to 28
 20    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 21    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 22      8. Pursuant to supplemental jurisdiction, an attendant and related cause
 23    of action, arising from the same nucleus of operative facts and arising out of
 24    the same transactions, is also brought under California’s Unruh Civil Rights
 25    Act, which act expressly incorporates the Americans with Disabilities Act.
 26      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 27    founded on the fact that the real property which is the subject of this action is
 28    located in this district and that Plaintiff's cause of action arose in this district.


                                                 2

       Complaint
Case 2:19-cv-05381-RSWL-MRW Document 1 Filed 06/20/19 Page 3 of 7 Page ID #:3




   1     FACTUAL ALLEGATIONS:
   2     10. Plaintiff went to the Store in May 2019 with the intention to avail
   3   himself of its items and to assess the business for compliance with the
   4   disability access laws.
   5     11. The Store is a facility open to the public, a place of public
   6   accommodation, and a business establishment.
   7     12. Paths of travel are one of the facilities, privileges, and advantages
   8   offered by Defendants to patrons of the Store.
   9     13. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 10    to provide accessible paths of travel.
 11      14. Currently, the defendants fail to provide accessible paths of travel.
 12      15. Plaintiff personally encountered this barrier.
 13      16. By failing to provide accessible paths of travel the defendants denied the
 14    plaintiff full and equal access.
 15      17. The failure to provide accessible paths of travel created difficulty and
 16    discomfort for the Plaintiff.
 17      18. The defendants have failed to maintain in working and useable
 18    conditions those features required to provide ready access to persons with
 19    disabilities.
 20      19. The barriers identified above are easily removed without much
 21    difficulty or expense. They are the types of barriers identified by the
 22    Department of Justice as presumably readily achievable to remove and, in fact,
 23    these barriers are readily achievable to remove. Moreover, there are numerous
 24    alternative accommodations that could be made to provide a greater level of
 25    access if complete removal were not achievable.
 26      20. Plaintiff will return to the Store to avail himself of its items and to
 27    determine compliance with the disability access laws once it is represented to
 28    him that the Store and its facilities are accessible. Plaintiff is currently deterred


                                                3

       Complaint
Case 2:19-cv-05381-RSWL-MRW Document 1 Filed 06/20/19 Page 4 of 7 Page ID #:4




   1   from doing so because of his knowledge of the existing barriers and his
   2   uncertainty about the existence of yet other barriers on the site. If the barriers
   3   are not removed, the plaintiff will face unlawful and discriminatory barriers
   4   again.
   5     21. Given the obvious and blatant nature of the barriers and violations
   6   alleged herein, the plaintiff alleges, on information and belief, that there are
   7   other violations and barriers on the site that relate to his disability. Plaintiff will
   8   amend the complaint, to provide proper notice regarding the scope of this
   9   lawsuit, once he conducts a site inspection. However, please be on notice that
 10    the plaintiff seeks to have all barriers related to his disability remedied. See
 11    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 12    encounters one barrier at a site, he can sue to have all barriers that relate to his
 13    disability removed regardless of whether he personally encountered them).
 14
 15    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 16    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 17    Defendants.) (42 U.S.C. section 12101, et seq.)
 18      22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 19    again herein, the allegations contained in all prior paragraphs of this
 20    complaint.
 21      23. Under the ADA, it is an act of discrimination to fail to ensure that the
 22    privileges, advantages, accommodations, facilities, goods and services of any
 23    place of public accommodation is offered on a full and equal basis by anyone
 24    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 25    § 12182(a). Discrimination is defined, inter alia, as follows:
 26              a. A failure to make reasonable modifications in policies, practices,
 27                 or procedures, when such modifications are necessary to afford
 28                 goods,     services,     facilities,   privileges,    advantages,      or


                                                 4

       Complaint
Case 2:19-cv-05381-RSWL-MRW Document 1 Filed 06/20/19 Page 5 of 7 Page ID #:5




   1                accommodations to individuals with disabilities, unless the
   2                accommodation would work a fundamental alteration of those
   3                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
   4            b. A failure to remove architectural barriers where such removal is
   5                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
   6                defined by reference to the ADA Standards.
   7            c. A failure to make alterations in such a manner that, to the
   8                maximum extent feasible, the altered portions of the facility are
   9                readily accessible to and usable by individuals with disabilities,
 10                 including individuals who use wheelchairs or to ensure that, to the
 11                 maximum extent feasible, the path of travel to the altered area and
 12                 the bathrooms, telephones, and drinking fountains serving the
 13                 altered area, are readily accessible to and usable by individuals
 14                 with disabilities. 42 U.S.C. § 12183(a)(2).
 15      24. When a business provides paths of travel, it must provide accessible
 16    paths of travel.
 17      25. Here, no such accessible paths of travel have been provided.
 18      26. The Safe Harbor provisions of the 2010 Standards are not applicable
 19    here because the conditions challenged in this lawsuit do not comply with the
 20    1991 Standards.
 21      27. A public accommodation must maintain in operable working condition
 22    those features of its facilities and equipment that are required to be readily
 23    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 24      28. Here, the failure to ensure that the accessible facilities were available
 25    and ready to be used by the plaintiff is a violation of the law.
 26
 27
 28


                                                5

       Complaint
Case 2:19-cv-05381-RSWL-MRW Document 1 Filed 06/20/19 Page 6 of 7 Page ID #:6




   1   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   2   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   3   Code § 51-53.)
   4      29. Plaintiff repleads and incorporates by reference, as if fully set forth
   5   again herein, the allegations contained in all prior paragraphs of this
   6   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
   7   that persons with disabilities are entitled to full and equal accommodations,
   8   advantages, facilities, privileges, or services in all business establishment of
   9   every kind whatsoever within the jurisdiction of the State of California. Cal.
 10    Civ. Code §51(b).
 11       30. The Unruh Act provides that a violation of the ADA is a violation of the
 12    Unruh Act. Cal. Civ. Code, § 51(f).
 13       31. Defendants’ acts and omissions, as herein alleged, have violated the
 14    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 15    rights to full and equal use of the accommodations, advantages, facilities,
 16    privileges, or services offered.
 17       32. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 18    discomfort or embarrassment for the plaintiff, the defendants are also each
 19    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 20    (c).)
 21
 22              PRAYER:
 23              Wherefore, Plaintiff prays that this Court award damages and provide
 24    relief as follows:
 25            1. For injunctive relief, compelling Defendants to comply with the
 26    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 27    plaintiff is not invoking section 55 of the California Civil Code and is not
 28    seeking injunctive relief under the Disabled Persons Act at all.


                                                6

       Complaint
Case 2:19-cv-05381-RSWL-MRW Document 1 Filed 06/20/19 Page 7 of 7 Page ID #:7




   1      2. Damages under the Unruh Civil Rights Act, which provides for actual
   2   damages and a statutory minimum of $4,000 for each offense.
   3      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
   4   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
   5
       Dated: June 17, 2019            CENTER FOR DISABILITY ACCESS
   6
   7
                                       By:
   8
                                       ____________________________________
   9
                                              Russell Handy, Esq.
 10                                           Attorney for plaintiff
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                             7

       Complaint
